PER CURIAM.
So far as the decision of the case may involve a proper question for nautical experts I am, however, desirous of obtaining their assistance. Captains John H. Young and Enoch Brooks, experienced navigators, and both familiar with the coast in question, have attended the whole of the hearing. The evidence has been read and the arguments of counsel have been made in their presence. The former gentleman is one of the prize commissioners, and Captain *610Brooks has,, on the further proofs, been examined as a witness on behalf of the claimants. I request these gentlemen, as assessors, to state verbally, or in writing, as they may prefer, their belief upon the question whether the facts of the voyage from Port Royal are consistent with a destination in good faith for New York, continuing without wilful deviation until the time of capture, and whether, if a wilful deviation occurred it was under circumstances reasonably consistent with innocence of intention with reference to- the blockade. These gentlemen will understand that the question is to be considered by them as a nautical and not a legal one. They may take into consideration the leaky condition of the vessel at Port Royal for what they may think it worth. They .will disregard all statements by examinants of what they allege to have been said by the captain • or supercargo. Where evidence conflicts, that of persons on board the captured vessel, particularly the captain and mate, will be considered as entitled preferably to belief. As to the direction of the wind, I observe a discrepancy in the statement of the mate in his examination on further proof and the statements of two' of the naval captors. The statements of these captors are unsworn. The assessors will disregard all that is contained in them except concerning the direction of the wind, as to which the assessors will take it to have been either south-southwest, as in these statements, or southwest as in the mate’s affidavit, as may be most favorable to the claimants. The assessors will reperuse the evidence as far as they may think necessary to enable them to reach just conclusions.